     Case 9:18-cv-80176-BB Document 573-3 Entered on FLSD Docket 06/10/2020 Page 1 of 3

                                                 Page 130                                                    Page 132
 1              I remember that when Asperger syndrome         1   United States.
 2     was first introduced in DSM-4, I had the opportunity    2        Q. Dr. Wright -- if we could get past his
 3     to help my colleague Fred Volkmar, who was              3   childhood, he's -- your understanding is he's had no
 4     coordinating the chapter on autism for DSM-4. So I      4   mental health intervention for all 49-1/2 years of
 5     helped him with the field trial, and we wrote all of    5   his life, correct?
 6     the text and all the research publications at the       6        A. My understanding that he hasn't had
 7     time.                                                   7   formal mental health interventions over the course
 8              That -- the term "Asperger syndrome"           8   of his life, no.
 9     was introduced kind of tentatively in -- in -- at       9        Q. Why do you use the word "formal"? Are
10     the time, in 1980 -- in 1994. And the day after it     10   you aware of informal mental health interventions in
11     was published, we were really flooded by               11   his life?
12     communications from all over the country because a     12             MS. MCGOVERN: Objection to the form
13     lot of individuals who had profiles consistent with    13      of the question and to the use of the word
14     the description that was in DSM-4 -- they had never    14      "mental health," which is undefined throughout
15     been seen by anybody.                                  15      this questioning.
16              And it doesn't mean that they had not         16             MR. BRENNER: Okay.
17     had challenges in their school life, but they tended   17             BY MR. BRENNER:
18     to be characterized as individuals with an emotional   18        Q. Do you understand what mental health
19     maladjustment or with a learning disability. And       19   is, Dr. Klin?
20     this was very unfortunate because many of those        20        A. Certainly.
21     individuals did not have a problem with reading,       21        Q. Okay. Good.
22     writing and math. All they had a problem with was      22             You can answer.
                                                 Page 131                                                    Page 133
 1     social adjustment and reciprocal communication.         1        A. Over the course of his life, he had,
 2              And those kinds of challenges got              2   apparently, several individuals who were able to
 3     themselves into -- got them into a lot of troubles.     3   support him in doing two things in particular: one
 4     And because they could be articulate, people would      4   is navigating the social demands of everyday life
 5     judge them by their speech. And if they fail to         5   and make him more capable, and also help him try and
 6     comply with the conventions or they transgressed to     6   have some understanding of the impact that his
 7     unspoken rules of social interaction, people would      7   behavior -- that his presentation has on others and
 8     believe that this was done willfully.                   8   could, therefore, curb some of his more maladaptive
 9              And so they would be deemed maladjusted        9   behaviors, behaviors that -- that tend to get people
10     and, often, they will be placed with other children    10   very aggravated with him.
11     who really had maladaptive behaviors but were very     11        Q. Did you ask Dr. Wright if he had ever
12     socially competent.                                    12   had any treatment by a mental health professional?
13              So we used to state at the time that          13        A. No, I did not.
14     this was the perfect misplacement, placing a child     14        Q. So how do you know he didn't?
15     who is extraordinarily naive but gets himself in       15        A. Well, we talked with several informants
16     trouble because of a social disability together with   16   who did not offer to us that information. As part
17     individuals who are very socially sophisticated but    17   of the ADI-R, the Autism Diagnostic
18     are not -- but tend to victimized others.              18   Interview-Revised, we asked questions about, for
19              I'm only providing you with this              19   example, the diagnosis of autism -- prior diagnosis
20     context because at that day and age, it wouldn't       20   of autism, questions along those lines.
21     surprise me that he would fall in between the          21        Q. Okay. You, yourself, never asked
22     cracks. This certainly happened in the                 22   anyone whether Dr. Wright had had prior mental




                                                                                    34 (Pages 130 to 133)
     Case 9:18-cv-80176-BB Document 573-3 Entered on FLSD Docket 06/10/2020 Page 2 of 3

                                                 Page 134                                                   Page 136
 1     health evaluations?                                     1        Q. Did you do any independent research
 2          A. No, no, this was -- this is not                 2   about Dr. Wright?
 3     something that I would ask the individual whom I'm      3        A. I did one thing.
 4     evaluating.                                             4        Q. What did you do?
 5          Q. Okay. Did you ask his lawyers?                  5        A. When I was first contacted by the
 6          A. No.                                             6   attorneys, I had never heard the name Craig Steven
 7          Q. Okay. You didn't talk to his mom, so            7   Wright. And when they -- when they mentioned to me
 8     you didn't ask her, correct?                            8   that they wanted me to conduct this evaluation, he
 9              MS. MCGOVERN: Object to the form of            9   also -- they also mentioned to me that this was a --
10        the question. We've already established that        10   a high visibility, as it were, case. And I told
11        his colleague interviewed the mother.               11   them what my -- what is my procedure when I take --
12              MR. BRENNER: Right. Then let's hear           12   when I engage in -- in a clinical expert witness
13        his answer.                                         13   case.
14              BY MR. BRENNER:                               14            After having spoken with them and still
15          Q. You didn't talk to his mom, correct?           15   trying to make a decision as to whether or not I
16          A. No, I did not talk with his mom; my            16   would -- I would have the expertise and all of those
17     colleague did.                                         17   things that I've mentioned to you before, I went to
18              I just want to make sure that when you        18   the Internet and I watched a -- a lecture that was
19     asked if I asked lawyers anything about this case, I   19   obviously widely available on YouTube. So I wanted
20     did not ask any clinical information from the          20   to hear him.
21     attorneys. The attorneys helped me define what the     21        Q. And what you heard -- and do you know
22     questions were. And they did not determine, for        22   where that lecture was given, by any chance?
                                                 Page 135                                                   Page 137
 1     example, what I was going to do, how I was going to     1         A. I'm sorry. This was -- this was --
 2     do -- do it or even who I should be speaking with.      2   this was a very -- it was not necessarily a
 3     They just wanted me to address the questions.           3   deliberate attempt to learn something about him. I
 4          Q. What is your understanding of                   4   just wanted to get a sense of -- of what kind of a
 5     Dr. Wright's profession?                                5   person that I would be evaluating.
 6          A. I have a limited understanding of his           6             So I just opened the YouTube and put
 7     profession. I understand -- I understand that --        7   it -- put his name on. And the first lecture that
 8     certainly from my conversations with him, he's          8   appeared I listened to for a little while.
 9     somebody who's very interested in math --               9         Q. Did you notice when you -- you did
10          Q. Okay.                                          10   that -- did you say it was a Google search? I don't
11          A. -- he's very interested in -- in               11   want to put words in your mouth.
12     computer science; he's very interested in -- in        12         A. YouTube.
13     mathematical constructs, quite generally; he's also    13         Q. Okay. When you did the YouTube search
14     interested in -- in culture; he's interested in        14   for Dr. Wright, did you notice there were a lot of
15     religion; he's interested in history.                  15   videos from him?
16              But as far as his profession is               16         A. You know, these days, there's a lot of
17     concerned, my understanding, certainly from talking    17   videos of almost everybody.
18     with him less and more from the transcripts, that      18             I was not interested in learning about
19     he's somebody who uses mathematical constructs to      19   him from those videos. I was just curious to listen
20     create, broadly speaking, software that seems to       20   to -- to get a sense of -- of what kind of a person
21     address a particular function that is of help to       21   they are talking to me about.
22     people in general.                                     22             Because sometimes I'm asked to conduct




                                                                                   35 (Pages 134 to 137)
     Case 9:18-cv-80176-BB Document 573-3 Entered on FLSD Docket 06/10/2020 Page 3 of 3

                                              Page 306                                                    Page 308
 1       close enough, even though he seems to set up      1          A. Dr. Wright's mother, supplemented by
 2       time limits to the amount of interactions         2    the maternal uncle and Dr. Wright's younger sister.
 3       that he can have with them.                       3          Q. Okay.
 4             But he seems to be -- they seem to          4              Okay. Let's go to your report. And
 5       be an extension of her. He extends his --         5    I'll pull it up.
 6       you know, "love" is probably a very complex       6              Okay. So I have your report up, and
 7       word, but he certainly extends his affection      7    I'm going to go to Page 6 of that report.
 8       to them.                                          8              Give me one second. I thought I had
 9             MR. BRENNER: Okay. Let's take a             9    it.
10       break. It's almost 4:30.                         10              (Pause.)
11             MS. MCGOVERN: How long should we           11              BY MR. BRENNER:
12       take the break? 10:30 -- I'm sorry --            12          Q. You would agree with me that this test
13       10 minutes?                                      13    requires that the symptoms identified be present by
14             MR. BRENNER: Definitely not 10:30.         14    the time the subject is 3 years old?
15             MS. MCGOVERN: Ten minutes?                 15          A. The -- let me see.
16             MR. BRENNER: Ten minutes is good for       16              How can I put this in a clear fashion?
17       me.                                              17              Because autism is a neurodevelopmental
18             Dr. Klin?                                  18    disorder, it needs to be present before the age of
19             THE WITNESS: Give me 12.                   19    3, and it's typically much before the age of 3.
20             MR. BRENNER: Let's come back at            20              With individuals who are very verbal
21       4:45.                                            21    and with intact intellect, the definition, as per
22             THE WITNESS: Okay. That will be            22    DSM-5, is that the symptoms should be evident,
                                              Page 307                                                    Page 309
 1       fine.                                              1   meaning for others to observe, when the social
 2                    - - -                                 2   demands exceed a person's abilities.
 3             (Whereupon, a recess was taken from          3              And for individuals who are very high
 4              4:28 p.m. to 4:48 p.m.)                     4   functioning, this can be in preschools. It
 5                    - - -                                 5   typically is most visible when the child is in the
 6             BY MR. BRENNER:                              6   company of other children.
 7          Q. Dr. Klin, I'm going to switch gears on       7        Q. Okay. Doctor, let me just read what
 8     you --                                               8   you wrote in your report, because I think I quoted
 9          A. Yes, sir.                                    9   it, but I'll read and ask you if that's what you
10          Q. -- and we're going to talk about the        10   wrote in your report --
11     ADI-R test.                                         11        A. Sure.
12          A. Yes, please.                                12        Q. -- on Page 6.
13          Q. Can you tell me what "ADI-R" stands         13              The ADI-R requires that symptoms were
14     for?                                                14   apparent prior to age 3 years, although it was not
15          A. Autism Diagnostic Interview-Revised.        15   possible for his mother to remember much of his
16          Q. Okay. Correct me if I'm wrong: My           16   developmental history at the time.
17     understanding is this -- my recollection is this    17              Did I read that correctly?
18     test was conducted by Dr. Saulnier, correct?        18        A. You have.
19          A. Correct.                                    19        Q. And that's your opinion, correct?
20          Q. And it was primarily based on               20        A. No. It's -- you mean my opinion
21     information Dr. Saulnier obtained from Dr. Wright's 21   regarding his onset -- the onset of his condition or
22     mother, correct?                                    22   my opinion regarding the specific items on the -- on




                                                                                 74 (Pages 306 to 309)
